[Cite as Nichols v. Nichols, 2022-Ohio-575.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                UNION COUNTY




CHRISTOPHER J. NICHOLS,
                                                        CASE NO. 14-21-13
       PLAINTIFF-APPELLANT,

       v.

YELLY NICHOLS,                                          OPINION

      DEFENDANT-APPELLEE.



                  Appeal from Union County Common Pleas Court
                            Trial Court No. 18 DR 0164

                       Judgment Reversed and Cause Remanded

                           Date of Decision: February 28, 2022



APPEARANCES:

        Jon Klein for Appellant
Case No. 14-21-13


WILLAMOWSKI, J.

       {¶1} Plaintiff-appellant Christopher J. Nichols (“Appellant”) brings this

appeal from the judgment of the Court of Common Pleas of Union County granting

spousal support to defendant-appellee Yelly Nichols (“Appellee”). On appeal,

Appellant challenges the length of the spousal support award and the amount of

spousal support. For the reasons set forth below, the judgment is reversed.

       {¶2} On August 21, 2018, Appellant filed a complaint for divorce. Doc. 2.

Appellee filed her answer on September 26, 2018. Doc. 11. A hearing was held on

June 20, 2019, before a magistrate. Doc. 31. Prior to the hearing, the parties

stipulated to all but 3 issues: 1) the amount of parenting time, 2) the allocation of

an asset, and 3) the amount and duration of spousal support. Doc. 32. The

magistrate issued his decision on August 21, 2019. Doc. 40. Appellant filed

objections to this decision. Doc. 45. On December 12, 2019, the trial court issued

its judgment overruling the objections. Doc. 54. On December 17, 2019, the trial

court entered judgment ordering Appellant to pay Appellee the sum of $2,400 per

month for a term of 72 months, which is the equivalent of one-half the term of the

marriage. Doc. 56. On January 15, 2020, Appellant filed his notice of appeal. Doc.

58. On appeal, Appellant challenged the length of the spousal support. Nichols v.

Nichols, 3d Dist. Union No. 14-20-02 (Dec. 28, 2020). This Court agreed with

Appellant that the trial court had failed to impute income to Appellee, even though

no evidence was presented that she was unable to work and that certain expenses

                                         -2-
Case No. 14-21-13


were not adequately considered. While the case was pending on appeal, Appellant

filed a motion for the amount of spousal support to be modified due to his income

decreasing by approximately $45,000. Doc. 71. The record does not indicate that

this motion has been addressed in any way. This Court then remanded the matter

for further consideration. Upon remand, the trial court imputed income in the

amount of $17,768 and used the net amount of $15,558.40. Doc. 82. The trial court

then ordered that appellant pay spousal support in the amount of $2,000 a month

until Appellee reaches the age of 67, or for approximately a little over 14 years from

the effective date of December 17, 2019. Doc. 82. This judgment was entered

despite the fact that the marriage only lasted approximately twelve and one-half

years. Appellant filed a timely notice of appeal from this judgment and on appeal

presents the following assignment of error.

       The [trial court] committed reversible error in the award of
       spousal support for fifteen (15) years.

       {¶3} The sole issue before this trial court is the duration of the spousal

support. This court notes that Appellee has chosen not to file a brief in this matter.

“If an appellee fails to file the appellee’s brief within the time provided by this rule,

* * * in determining the appeal, the court may accept the appellant’s statement of

the facts and issues as correct and reverse the judgment if appellant’s brief

reasonably appears to sustain such action.” App.R. 18(C). One of the factors to be

considered when granting spousal support is the duration of the marriage. R.C.


                                          -3-
Case No. 14-21-13


3105.18(C)(1)(e). In Barrientos v. Barrientos, this Court has previously addressed

the imposition of spousal support that exceeded the length of the marriage. 3d Dist.

Hanock No. 5-12-13, 2013-Ohio-424. In Barrientos, the trial court ordered that

spousal support be awarded to the wife until she was able to first receive social

security at the age of 62 due to the wife’s inability to work. The result was that

support was set to last 11 years, although the marriage had only lasted 8 years. This

Court held as follows.

       Although there is no specific formula or criteria to determine the
       appropriate length of spousal support, we do not find that it is
       reasonable to require [the husband] to support [the wife] for
       eleven years after a marriage of fairly short duration. While we
       realize that courts often have valid reasons for associating the
       spousal support payment periods with the dates of retirement
       eligibility, we believe that there must also be a correlation to the
       length of the marriage and the other statutory factors. What if
       [the wife] had been 41 or 31 years old at the time of the divorce?
       Would the trial court have found it appropriate to order support
       for twenty-one or thirty-one years under those circumstances?

       This Court cannot find any other instances, nor has [the wife]
       provided any citations or references, where a trial court has found
       it appropriate to order spousal support for a definite period that
       is longer than the marriage. While each case is unique, and hard
       and fast rules are not applicable, courts generally award spousal
       support for lengthy periods after marriages of long duration. See
       e.g., Muckensturm v. Muckensturm, 3d Dist. No. 5-11-38, 2012-
       Ohio-3062 (eleven years of spousal support, where wife lost ability
       to earn income after tweny-years of marriage as a homemaker
       and mother); Bowen v. Bowen, 132 Ohio App.3d 616, 627, 725
       N.E.2d 1165 (9th Dist. 1999) (listing of marriages of “long
       duration” – all over twenty years). The duration of the spousal
       support in this case far exceeds the duration found in similar
       cases. * * * In fact, in a case with similar facts as here, even when
       the marriage was one of long duration the trial court limited

                                         -4-
Case No. 14-21-13


       spousal support to a shorter period of time. See Earnest v.
       Earnest, 151 Ohio App.3d 682, 785 N.E.2d 766, 2003-Ohio-704
       (11th Dist.) (wife, who had a sporadic employment history and an
       emotional condition, was awarded five years of spousal support
       after a twenty-two year marriage).

Barrientos at ¶ 35-36. This Court then found the award of spousal support to be

unreasonable given that it exceeded the length of the marriage and remanded the

matter for further consideration.

       {¶4} In this case, the length of spousal support exceeds the length of the

marriage by approximately two years. A marriage of twelve years is not considered

to be one of long duration, but rather one of moderate duration. See Barrientos,

supra and Mahoney v Mahoney, 9th Dist. Medina No. 16CA0061-M, 2017-Ohio-

7917, ¶ 14. When looking at spousal support for other twelve year marriages, the

amount of spousal support is significantly shorter. See Henderson v. Henderson, 2d

Dist. Greene Nos. 2020-CA-40, 2021-CA-5, 2021-Ohio-3117 (affirming award of

four years of spousal support for twelve year marriage), and Simmons v. Simmons,

8th Dist. Cuyahoga No. 80084, 2002-Ohio-1386 (approving award of three and a

half years of spousal support for a twelve year marriage). The only award found for

a twelve year marriage that could possibly exceed the length of the twelve year

marriage was in Mahoney, supra, when the appellate court determined an indefinite

term of spousal support in the amount of $550 per month to the wife who was 75

years of age at the time of the divorce was appropriate given her advanced age.



                                        -5-
Case No. 14-21-13


        {¶5} This Court also notes that the trial court originally ordered Appellant to

pay spousal support in the amount of $2,400 for a period of 72 months, which would

result in a total support of $172,800. Now, without any new evidence besides the

imputation of income to Appellee, which was not previously considered, the trial

court finds it is appropriate to reduce the monthly amount to $2,000, but increase

the period of support to approximately 171 months for a total support of $342,000.

This is more than double the original order in both amount and duration for no

reason other than the trial court decided Appellee would need the support to make

it until she could take full social security benefits at the age of 67.1 This Court does

not find this award to be reasonable when considering it in light of what the trial

court originally decided was the appropriate amount.2 For these reasons, the

assignment of error is sustained.

        {¶6} Having found error prejudicial to the appellant, the judgment of the

Court of Common Pleas of Union County is reversed and the matter is remanded

for further consideration in accord with this opinion.

                                                                               Judgment Reversed
                                                                             And Cause Remanded

ZIMMERMAN, P.J. and SHAW, J., concur.

/hls


1
 Appellee could obtain benefits at the age of 62, but they would be reduced.
2
 The purpose of spousal support is not to penalize either party. Kunkle v. Kunkle, 51 Ohio St.3d 64, 70,
554 N.E.2d 83 (1990). A review of the major increase in the duration and total amount of support raises a
question of its punitive nature.

                                                   -6-